Citation Nr: 1801851	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  11-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for Bell's palsy.

3.  Entitlement to an initial rating in excess of 30 percent for post-traumatic headaches.

4.  Entitlement to an effective date earlier than January 30, 2009, for the grant of service connection for post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Smart, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1985 to June 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The December 2009 rating decision denied service connection for a neck condition, Bell's palsy, headaches and a head injury.  The Veteran filed a notice of disagreement in January 2010 and was provided with a statement of the case in September 2009.  The Veteran perfected his appeal with a December 2010 VA Form 9.  

The Veteran testified before the undersigned Veterans Law Judge in April 2012 and a copy of that transcript is of record.

In a May 2014 decision, the Board remanded the appeal for further development.  

In the March 2015 rating decision, the RO granted entitlement to service connection for post-traumatic headaches (previously evaluated as headaches and head injury) and assigned a 30 percent rating, effective January 30, 2009.  In December 2015, the Veteran filed a notice of disagreement with the effective date and assigned rating for his post-traumatic headaches.  
In a July 2016 decision, the Board denied entitlement to service connection for a neck disability and remanded the issue of entitlement to service connection for Bell's palsy for further development.  The Board also remanded the issues of entitlement to an initial rating in excess of 30 percent for post-traumatic headaches and entitlement to an effective date earlier than January 20, 2009, for the grant of service connection for post-traumatic headaches for the issuance of a statement of the case.  

The Veteran was provided with a statement of the case in November 2016 and perfected his appeal with a November 2016 VA Form 9.  

The Veteran appealed the Board's July 2016 denial of entitlement to service connection for a neck condition to the United States Court of Appeals for Veterans Claims (Court).  A February 2017 Joint Motion for Remand (JMR) vacated the portion of the April 2017 Board decision that denied the Veteran's claim for a neck disability.  The development regarding the Bell's palsy has been completed and the issue was readjudicated in a December 2016 supplemental statement of the case.  The issues properly before the Board are reflected on the title page of this decision.    

The Board notes that in May 2017, the Veteran submitted a notice of disagreement with the June 2016 rating decision that denied entitlement to service connection for depression.  In a June 2017 letter, the RO acknowledged the Veteran's notice of disagreement.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy Content Manager Documents file reveals VA treatment records dated September 2009 to October 2010.  





FINDINGS OF FACT

1.  The Veteran's current neck disability did not manifest during, or as a result of, active military service.

2.  The Veteran's Bell's palsy did not manifest during, or as a result of, active military service and is not etiologically related to a service-connected disability.

3.  For the entire appeal period, the Veteran's post-traumatic headaches have been manifest by characteristic prostrating attacks occurring on an average once a month over the last several months.  

4.  The Veteran separated from service on June 16, 1989.  

5.  The Veteran filed a claim for service connection for headaches and a head injury on January 30, 2009.  

5.  No communication received prior to January 30, 2009, can be reasonably construed as a claim for entitlement to service connection for headaches and/or a head injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not been met.  38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for Bell's palsy have not been met.  38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3.  The criteria for an initial rating in excess of 30 percent for post-traumatic headaches have not been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

4.  The criteria for an effective date earlier than January 30, 2009, for the grant of service connection for post-traumatic headaches have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. § 5103 (a) (2012); 38 C.F.R. § 3.159 (b) (2017).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board acknowledges that on his December 2010 VA Form 9, the Veteran asserted that some of his service treatment records dated October 1988 to September 1989 were missing.  However, a February 2009 request for information shows that all available service treatment records had been mailed.  Additionally, the Veteran does not allege treatment for his claimed conditions during this period and he has also reported that he did not undergo a separation physical.  Furthermore, review of the Veteran's claims file does not indicate that any service treatment records are missing.  As such, an additional remand is not necessary.  

The Board notes that in November 2017, the RO received a Supplementary Security Income Request for Information from the Social Security Administration.  However, such a request from the SSA does not indicate that the Veteran currently has SSA records available for the Board to request.  As such, the Board finds that a remand would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran and is not warranted.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
The Board also finds that the RO has substantially complied with the May 2014 and July 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection 

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Neck Disability 

The Veteran contends that his neck disability is related to his military service.  Specifically, the Veteran contends that the August 1988 incident that caused his posttraumatic headaches also caused his cervical spine disability.  See May 2016 Representative's Statement.  

Turning to the evidence of record, the Veteran has a current diagnosis of cervical degeneration, as evidenced by the November 2009 VA examination.  

Additionally, the Veteran's service treatment records show that in November 1986 the Veteran was involved in a motor vehicle accident.  An October 1987 service treatment record shows that the Veteran was treated for neck pain for the prior two days and was diagnosed with a muscle strain.  An August 1988 service treatment record shows that the Veteran was treated for head trauma.  As such, the Veteran's claim turns on whether his current diagnosed neck disability is related to his in-service injuries.

In this regard, the November 1986 service treatment record shows that the Veteran was noted as conscious but dazed and able to walk.  The Veteran was also noted as alert and fully oriented.  On physical examination, the Veteran was negative for percussion tenderness and signs of fractures or bruises on the scalp.  The Veteran's neck was supple and movable in all directions both active and passive with no rigidity.  The Veteran was diagnosed with "shock-psychologic".  

The October 1987 service treatment record shows that the physician noted that there was no history of trauma and the Veteran could not touch his chin to his chest.  The Veteran reported that he felt pain in his lower spinal areas when he tried to move his neck through range of motion.  The physician noted that the Veteran tended to keep his head straight, turning his body instead of putting his neck through the range of motion.  The physician also noted the Veteran could not turn his head side to side.  On physical examination the Veteran had mild pain and tightened in the right "trap", without spasm.  The physician diagnosed a muscle strain and referred the Veteran to "PA".  The Veteran was also prescribed pain medication.  

The August 1988 service treatment record shows that the Veteran was treated for head trauma.  The physician noted that the Veteran fell the night prior causing a laceration to the right side of his head.  The Veteran reported that he did not recall anything immediately following the incident.  The physician noted that a small laceration was present.  The Veteran was instructed in self-care protocol.  

A September 1988 periodic report of medical examination shows that the Veteran's head, face, neck and scalp, and spine, other musculoskeletal were noted as normal.  

Post-service private treatment records dated August 1993 to September 2015 show that the Veteran was treated for his neck disability.  An August 1993 post-service private magnetic resonance imaging (MRI) demonstrated evidence of a central disc bulge at the C5-C6 level, otherwise normal cervical vertebral body alignment was noted.  

A November 1995 private treatment record shows that a Dr. F. noted that the Veteran was seen by a Dr. K. in 1993 for left facial palsy and at the time he had an MRI of the cervical spine that showed bulging discs at the C-5 and C-6.  

An April 2001 private treatment record shows that a Dr. M. noted that the Veteran had an MRI which showed that the Veteran had severe spondylitic changes at C5-6 with compression of the spinal cord.  The physician noted that there was a large, broad based osteophyte at that level.  Dr. M. concluded that the Veteran's symptoms were consistent with cervical myelopathy.  

In a January 2009 statement, the Veteran reported that he suffered neck trauma when he fell and hit his head/neck on the tailgate of a five ton truck while stationed at Fort Campbell, Kentucky in August 1988.  

In another January 2009 statement, the Veteran reported that in August 1988, he was helping soldiers load a five ton truck with general equipment.  The Veteran reported that he slipped and fell and hit his head/neck on the tailgate of the truck.  The Veteran reported that he blacked out and after the hospital he woke up at his home three days later.  The Veteran reported that he does not recall what happened at the battalion aide station.   The Veteran reported that he does not remember anything after the accident.  The Veteran reported that he had had neck problems since this accident.  The Veteran reported that after leaving the military he has had numerous surgeries and medical problems.  The Veteran reported that he did not receive a separation examination because they wanted him out of the service.  

In a February 2009 statement, the Veteran's mother reported that since the August 1988 fall the Veteran has had constant trouble with his neck and has been hospitalized several times.  

In a February 2009 statement, the Veteran's ex-wife reported that after the August 1988 fall, the Veteran called her and informed her that he suffered a neck injury.  She reported that when she brought him home he was unable to sit for long periods of time and was unable to walk without assistance.  

The Veteran was afforded a VA examination in November 2009.  The examiner diagnosed cervical degeneration with radiculopathy.  The examiner concluded that the Veteran's cervical degeneration was less likely than not caused by his military service.  The examiner explained that the Veteran had given a history of cervical degeneration with ongoing degeneration and problems with cervical degeneration.  The examiner explained there was no documentation in the Veteran's claim file which indicated that those traumatic injuries resulted in any deficits.  The examiner noted that the first documentation for cervical spine abnormalities occurred in 1996 during which time the Veteran led an active life with no documentation of impairments.  The examiner noted that the Veteran reported that his neck pain began in 1991, shortly after discharge from the military and no examination was performed at that time.  

In a March 2012 private opinion, Dr. J.W concluded, in relevant part, that the Veteran's cervical spine disability was more likely than not related to the Veteran's motor vehicle accident in November 1986 and head injury in August 1988.  Dr. J.W noted that his opinion was based on review of the statement of the case and review of his treatment records dated 2008 to 2012.  

At the April 2012 Board hearing, the Veteran testified that he was in a motor vehicle accident in 1986 when he rolled a truck off the bluff.  The Veteran reported that he does not remember going to a hospital or riding in an ambulance.  The Veteran reported that after he fell off of the truck in 1988 he hit his head.  The Veteran reported that he guessed that this resulted in some kind of major nerve damage in his neck.  The Veteran reported that he has had trouble ever since.  The Veteran reported that after the military he was in severe pain but he could not get insurance.  The Veteran reported that once he got insurance he went to the doctor.  

The Veteran was afforded a VA examination in August 2014.  The examiner noted the Veteran's service treatment records, the Veteran's lay assertions regarding continued symptoms since his in-service accidents, and the Veteran's post-service treatment records.  The examiner explained that she reviewed the conflicting medical evidence and agreed with the November 2009 VA opinion that the cervical spine condition is less likely than not caused or a result of military service.  The examiner explained that the Veteran's cervical spine condition is a herniated disc.  The examiner explained that this is an acute injury of the cervical spine that is not related to the Veteran's military service neck strain which was likely an overuse muscle injury or other "SC".  The examiner further explained that there is no documentation to support that the Veteran's traumatic injuries caused any cervical spine deficits.  

In a May 2016 private opinion, Dr. M.M. noted review of the entire claims file.  He noted the August 1988 in-service incident and that the Veteran had been granted service connection for headaches due to the same incident.  The examiner also noted the above November 1995 private treatment record, the April 2001 treatment record and the September 2015 private treatment record.  Dr. M.M. concluded that Dr. F., Dr. M., and Dr. K. all reported that the Veteran's headaches and cervical spine condition were related.  He concluded that based on this information, a review of the records in the file, and the fact that the VA has service connected the Veteran for headaches from the same injury, the neck condition/cervical spine condition was caused by the injury incurred during his time in service.  

Based on the above, the Board finds that the evidence of record is against a finding of service connection for a neck disability.  

The Board acknowledges the March 2012 private opinion.  However, the Board finds that the March 2012 opinion is inadequate as it fails to provide a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the March 2012 physician noted that he only reviewed the statement of the case and the Veteran's treatment records dated 2008 to 2012.  As such, the Board assigns the opinion little probative weight.

The Board also acknowledges the May 2016 private opinion from Dr. M.M.  First, the Board notes that the physician included in his summarization of the treatment records from Dr. F. and Dr. M. a report of symptoms since the August 1988 in-service incident by history.  However, a review of these specific private treatment records does not show any notations or references to the August 1988 in-service incident.  Additionally, the May 2016 physician reported that in the treatment records from Dr. F., Dr. M., and Dr. K., all three concluded that the Veteran's headaches and neck pain were related.  A close review, however, shows that Dr. F. concluded that the Veteran's headaches may be due to his neck condition or could be due to migraines which do not support an inference that the neck disability is due to service as suggested by Dr. M.M.  Additionally, Dr. M. and Dr. K. only noted the Veteran's lay reports of associated symptoms and did not conclude that the symptoms were related in such a manner that supported an inference that the neck disability was due to service as suggested by Dr. M.M.  Dr. M.M. does not otherwise add further insight for compelling the conclusion that the neck disability is etiologically related to the complaints noted in service.  As such, the Board finds Dr. M.M.'s opinion unpersuasive and assigns the opinion little probative value.   

The Board also acknowledges the Veteran's assertion that his neck disability is related to his military service, and the lay observations of the Veteran's mother and his ex-wife.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of cervical degeneration, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran and his mother and his ex-wife can competently report the onset of symptoms and personal observations, any opinion regarding the nature and etiology of the Veteran's disability requires medical expertise that they have not demonstrated because the cause of the Veteran's cervical degeneration may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions that the Veteran's neck disability is in any way related to his military service.  

Instead, the Board assigns great probative weight to the August 2014 VA opinion.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the August 2014 VA opinion is shown to have been based on a review of the Veteran's record, and is accompanied by a sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, the VA examiner had knowledge of the relevant facts and fully addressed the Veteran's contentions.  

In regards to presumptive service connection and continuity of symptoms, the Board has considered the Veteran's, the Veteran's mother, and the Veteran's ex-wife's statements that the Veteran suffered from neck pain since service.  However, the Board places more probative value on the August 2014 VA opinion.  The August 2014 VA examiner acknowledged a statement by the Veteran that he had had problems with his neck since his accident during service.  However, as noted above, the examiner explained that the Veteran's cervical spine condition is a herniated disc.  The examiner explained that this is an acute injury of the cervical spine that is not related to the Veteran's military service neck strain which was likely an overuse muscle injury or other "SC".  The examiner further explained that there is no documentation to support that the Veteran's traumatic injuries caused any cervical spine deficits.  The similarities between the Veteran's current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition; however, lay observation of this similarity alone is not competent evidence of causation.  Here, the probative August 2014 VA opinion shows that the Veteran's in-service injuries and diagnosis of a muscle strain are not related to his currently diagnosed neck disability.  Thus, while the Veteran, his mother, and his ex-wife contend that the symptoms the Veteran has experienced over the years are part of a continuing disease process of symptoms experienced in service, the medical expert has determined that this in fact is not the case.  Accordingly, the preponderance of the evidence is against finding that the Veteran's neck disability manifested in service, within the first post-service year, or is otherwise etiologically related to service.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Bell's palsy

The Veteran contends that the August 1988 incident that caused his posttraumatic headaches also caused his cervical spine disability which then led to his Bell's palsy.  See May 2016 Representative's Statement.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of Bell's palsy as evidenced by the August 2014 VA examination.  

For judicial brevity, the Board notes the Veteran's service treatment records as discussed above.  

An August 1993 private MRI revealed enhancement of the 7th nerve, consistent with clinical impression of Bell's palsy.    
An August 1995 private treatment record shows that the Veteran had left sided Bell's palsy three to four years prior that resolved after about a six week period.  

A November 1995 private treatment record shows that the Veteran was seen in 1993 for left facial palsy.  

A March 2001 private treatment record shows that the Veteran's medical history included recurrent spells of Bell's palsy over the prior six years.  

An April 2001 private treatment record shows that the Veteran's past medical history included Bell's palsy twice on the left side.  

A July 2003 private treatment record shows that the Veteran appeared to have developed a Bell's palsy on the right side.  

A November 2009 VA examiner noted that current literature does not relate Bell's palsy as documented in the patient's incident in 1993 to any traumatic causes.  

In a March 2012 opinion, Dr. J.W concluded that the Veteran's Bell's palsy was more likely than not related to the Veteran's motor vehicle accident in November 1986 and head injury in August 1988.  Dr. J.W noted that his opinion was based on review of the statement of the case and review of his treatment records dated 2008 to 2012.  

At the April 2012 Board hearing, the Veteran reported that his Bell's palsy started after his first neck surgery.  

The Veteran was afforded a VA medical opinion in August 2014.  The examiner concluded that the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran developed Bell's palsy in 2001.  The examiner explained that Bell's palsy is an acute peripheral facial palsy of unknown cause.  The examiner explained that although the cause is unknown, there is no evidence or research which would support the association of development of Bell's palsy with a condition or injury that occurred 13 years prior to the development of the symptoms of Bell's palsy.

A September 2015 private treatment history noted that with respect to the Veteran's longs standing history of a right-sided Bell's palsy, the physician informed the Veteran that this is a permanent neurological deficit.  The physician noted that most individuals who develop Bell's palsy do experience full recovery but certainly not all of them.  

A September 2015 private treatment record by Dr. K. noted that the Veteran's primary complaint was right facial numbness which the Veteran believed was part of a right sided Bell's palsy.  He also complained of severe headaches which were primarily right sided and occipital in location with associated neck pain.  Dr. K. diagnosed right facial numbness/right frontalis muscle weakness.  The physician noted that he explained to the Veteran that his right facial hemianesthesia was not a symptom or sign of Bell's palsy.  The physician explained that facial numbness involves cranial nerve V that is the trigeminal nerve, not the facial nerve which is responsible for Bell's palsy.  The physician noted that the Veteran did appear to have decreased furling of the right frontalis muscle and does give a history of significant right facial weakness in the past perhaps on more than one occasion.  He noted that this of course could be due to a right-sided Bell's palsy.  The physician also diagnosed right side occipital neuralgia.   

In a May 2016 private opinion, Dr. M.M. noted review of the entire claims file.  He noted the August 1988 in-service incident and that the Veteran had been granted service connection for headaches due to the same incident.  The examiner also noted the above November 1995 private treatment record, the April 2001 treatment record and the September 2015 private treatment record.  Dr. M.M. concluded that Dr. F., Dr. M., and Dr. K. all reported that the Veteran's headaches and cervical spine condition were related.  He concluded that based on this information, a review of the records in the file, and the fact that the VA has service connected the Veteran for headaches from the same injury, the Bell's palsy was caused by the injury incurred during his time in service.  

In a December 2016 VA addendum opinion, the examiner was asked to address whether the Veteran's Bell's palsy was related to his military service in light of the first documentation of Bell's palsy in 1993.  The examiner concluded that the Veteran's Bell's palsy was less likely than not related to his service connected conditions to include the following; the November 1986 car accident, the October 1987 treatment for neck pain and the August 1998 head trauma due to a fall.  The examiner explained that Bell's palsy is characterized by sudden onset of unilateral facial paralysis related to compression on the 7th cranial nerve (facial nerve) from inflammation and edema of unclear etiology but generally attributed to residuals of viral infection.  The examiner noted that the Veteran was not noted to have facial weakness as a residual of any TBI in service, and the onset of his facial weakness, due to Bell's palsy was several years after the described injuries.  The examiner noted that Bell's palsy was not a residual of TBI related to service.

Based on the above, the Board finds that the evidence of record is against a finding of service connection for Bell's palsy.  

The Board acknowledges the March 2012 private opinion.  However, again, the Board finds that the March 2012 opinion is inadequate as it fails to provide a rationale.  Additionally, the March 2012 physician noted that he only reviewed the statement of the case and the Veteran's treatment records dated 2008 to 2012.  As such, the Board assigns the opinion little probative weight.

The Board also acknowledges the May 2016 private opinion.  However, Dr. M.M does not provide an adequate rationale for why the Veteran's Bell's palsy is related to the Veteran's in-service injury.  The notation of the post-service diagnosis of Bell's palsy and the fact that the VA has service connected the Veteran for headaches from the same reported injury does not otherwise add further insight for compelling the conclusion that the Veteran's Bell's palsy is etiologically related to the Veteran's in-service injuries.  As such, the Board finds Dr. M.M.'s opinion unpersuasive and assigns the opinion little probative value.   

The Board also acknowledges the Veteran's assertion that his Bell's palsy is related to his military service.  Again, while the Veteran can competently report the onset of symptoms and personal observations, any opinion regarding the nature and etiology of the Veteran's disability requires medical expertise that the Veteran has not demonstrated because the cause of the Veteran's Bell's palsy may be due to multiple causes thereby requiring medical expertise to discern the cause.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions that the Veteran's Bell's palsy is in any way related to his military service.  

Instead, the Board assigns great probative weight to the December 2016 VA opinion.  The opinion is shown to have been based on a review of the Veteran's record, and is accompanied by a sufficient explanation.  See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, the VA examiner had knowledge of the relevant facts and fully addressed the Veteran's contentions.  

In regards to presumptive service connection and continuity of symptoms, the Veteran does not contend, and the evidence of record does not suggest that the Veteran has had continued symptoms since service or that his Bell's palsy manifested to a compensable degree within one year of separation from service.  Instead, the first notation of Bell's was in August 1993, approximately four years after discharge from service.  As such, service connection based on presumptive service connection and continuity of symptoms is not warranted.  

Finally, as noted above, the Veteran is not in receipt of service connection for a neck disability.  Furthermore, the most competent and credible evidence of record does not indicate that the Veteran's Bell's palsy is related to his service-connected post-traumatic headaches.  Therefore, service connection for Bell's palsy on a secondary basis is not warranted in this case.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.  

Increased Ratings

The Veteran contends that his post-traumatic headaches are more severe than reflected in his current disability rating.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

The Veteran's post-traumatic headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100 for migraines.  Under diagnostic code 8100 a 30 percent rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is warranted for headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability. See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1531 (32nd ed. 2012).

As to the term "productive of economic inadaptability", such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).

The Veteran was afforded a VA examination in August 2014.  The Veteran described his headaches as a throbbing pain that starts at the right side of his neck and extends over his head to his right tempoparietal area.  The Veteran reported that his headache frequency was every three days.  There were no associated symptoms.  It was noted that the Veteran takes ibuprofen and Lortab for his headaches.  It was noted that the Veteran experiences headache pain, pulsating or throbbing head pain and pain localized to one side of the head.  The Veteran did not experience non-headache symptoms.  The duration of the typical head pain was less than one day.  The location of the typical head pain was on the right side of the head.  The Veteran had characteristic prostrating attacks of migraine headache pain once every month.  The Veteran did not have very prostrating and prolonged attacks of migraine pain productive of severe economic inadaptability.  It was noted that the Veteran's headache impacted his ability to work in that his headaches cause him to alter his work schedule as a self-employed custom automobile upholsterer.  

A September 2015 private treatment record shows that the Veteran complained of severe headaches which were primarily right sided and occipital in location with associated neck pain.  

Based on the above, the Board finds that an initial rating in excess of 30 percent for post-traumatic headaches is not warranted. 

In this regard, the Board finds that the evidence does not show that the Veteran suffers from headaches with very frequent completely prostrating and prolonged attacks producing, or capable of producing, severe economic inadaptability as required for the next higher rating.  The Board acknowledges that the Veteran's headaches impact his ability to work.  However, the Veteran is still a self-employed custom automobile upholsterer.  Furthermore, the August 2014 VA examiner clearly found that the Veteran did not have headaches with very frequently completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Board thus finds that the Veteran's symptoms do not more closely approximate the criteria contemplated in the next higher rating.  As such, a higher rating is not warranted.  

The Board has also considered whether staged ratings are appropriate; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

The Board has carefully reviewed and considered the Veteran's lay statements regarding the severity of his service-connected post-traumatic headaches.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, a claim for a total disability rating based on individual unemployability is part and parcel of an increased rating claim, when such a claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that a claim for TDIU due solely to the Veteran's post-traumatic headaches was not reasonably raised by the record.  

In reaching these conclusions the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert, supra.

Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for his post-traumatic headaches.

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400 (b)(2). The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.  However, these amendments do not apply to the Veteran's case given the timing of the claim.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2017).  The "date of receipt" of a claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department (§ 3.108), the Social Security Administration, or the Department of Defense as to initial claims filed at or prior to separation.  38 C.F.R. § 3.1 (r).

In this case, the Veteran separated from service on June 16, 1989.  

The Veteran filed a claim for service connection for a head injury and headaches on January 30, 2009.  In a March 2015 rating decision, the RO granted service connection for post-traumatic headaches (previously evaluated as headaches and head injury).  

The Board finds that no other correspondence or communication received by the VA before January 30, 2009, can be reasonably construed as an intent to file a formal or informal claim of entitlement to service connection for post-traumatic headaches.  Therefore, the Board must find that the appropriate date of claim is January 30, 2009. 

In regards to the date entitlement arose, the Board notes that service connection was granted based on an August 2014 VA medical opinion that concluded that the Veteran's post traumatic headache were at least as likely as not related to the Veteran's traumatic brain injury which occurred as a result of a fall during active duty in the Army in August of 1988.  Therefore, entitlement arose during his military service.   

In applying the regulation to the facts of the case, the evidence of record is against a finding that the Veteran filed a claim of service connection for headaches or a head injury within a year of discharge from service.  Additionally, the date of claim is later than the date entitlement arose.  Therefore, the appropriate effective date is January 30, 2009.  38 C.F.R. § 3.400 (r). 

In sum, the presently assigned effective date of January 30, 2009, is appropriate and there is no basis for an award of service connection for post-traumatic headaches prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  
ORDER

Entitlement to service connection for a neck disability is denied.  

Entitlement to service connection for Bell's palsy is denied.

Entitlement to an initial rating in excess of 30 percent for post-traumatic headaches is denied.

Entitlement to an effective date earlier than January 30, 2009, for the grant of service connection for post-traumatic headaches is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


